Appeal from an order of the Family Court, Wayne County (Stephen R. Sirkin, J.), entered August 19, 2004 in a proceeding pursuant to Family Court Act article 3. The order adjudged that respondent is a juvenile delinquent and placed him in the custody of the New York State Office of Children and Family Services for a period of 12 months.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously reversed on the law without costs and the matter is remitted to Family Court, Jefferson County, for further proceedings on the petition.
Memorandum: On appeal from an order of disposition placing respondent in the custody of the New York State Office of Children and Family Services for a period of 12 months, respondent contends that his admission to the allegations of the petition seeking to adjudicate him a juvenile delinquent was fatally defective because Family Court failed to comply with the *1024nonwaivable provisions of Family Court Act § 321.3 (1). Petitioner correctly concedes that the allocution failed to comply with the statutory requirements, and we therefore reverse the order of disposition and remit the matter to Family Court for further proceedings on the petition (see Matter of Brandon M., 299 AD2d 966, 967 [2002]; Matter of Brian H. [appeal No. 2], 239 AD2d 925 [1997]; Matter of Daniel H., 236 AD2d 874 [1997]; Matter of Delmar C., 207 AD2d 998 [1994]). As the petition was originally filed in Family Court, Jefferson County, the matter is remitted to that court.
In light of our determination, we do not address respondent’s remaining contentions. Present—Gorski, J.P, Smith, Pine and Hayes, JJ.